Citation Nr: 0215471	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-07 353	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Daniel D. Ware, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
19, 1943 to April 25, 1946.

By a December 1998 rating decision, the RO denied the 
veteran's claim for a compensable rating for his service-
connected sinusitis.  The veteran appealed that decision to 
the Board of Veterans' Appeals (Board).  Although that rating 
decision also denied service connection for residuals of a 
cold weather injury, in his March 1999 notice of 
disagreement, the veteran indicated that "all the cold 
weather stuff got into [his] claim by accident," and that he 
never intended to file a claim for this.  Therefore, the only 
issue currently before the Board is whether he is entitled to 
a compensable rating for his sinusitis.  See 38 C.F.R. § 
20.200 (2001).

This matter was previously the subject of an August 2000 
Board decision which was subsequently vacated by order of the 
United States Court of Appeals for Veterans Claims (Court) 
dated in March 2001.  The Court remanded the matter to the 
Board for further consideration in light of the Veteran 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  


FINDING OF FACT

The veteran's sinusitis is clinically asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6512 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Chronic frontal sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2001).  Thereunder, a noncompensable 
rating is assigned when sinusitis is detected by X-ray only.  
A 10 percent rating is warranted if the veteran experiences 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Also, a note following this regulation 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

The veteran contends that he experiences most, if not all, of 
the symptoms required for a compensable rating-specifically, 
daily headaches and nasal pain, and heavy crusting and a 
purulent discharge every morning, causing weekly 
incapacitation.  He reports that he experiences difficulty 
sleeping and dizziness, and that prior to discharge from 
service he was sent to the Brooklyn Navy Hospital where all 
four of his sinuses were washed out several times.  Service 
medical records confirm that the veteran was treated for 
sinusitis at the Brooklyn Navy Hospital in 1946.  
Nevertheless, the veteran's subjective complaints of present 
symptoms are not substantiated by the objective clinical 
findings.

Most recently, the veteran was examined by VA for 
compensation purposes in December 1998.  The examiner who 
conducted that evaluation indicated that there were "minimal, 
if any," objective clinical findings.  Namely, there were no 
signs of an external deformity of the nose or sinuses, and 
the vestibules were normal, as were the septum, turbinates, 
mucosa, and nasopharynx.  Also, the metea were clean and 
clear.  There were no signs of pus or polyps, and the 
examiner indicated that the veteran had "good" nasal airways.  
Furthermore, X-rays of his sinuses were equally unremarkable.  
Additionally, he has not submitted or indicated the possible 
existence of any additional medical evidence that might 
suggest that his sinusitis is more severe than was reported 
during that VA examination.  Moreover, the earlier dated 
medical evidence of record contains similar findings that 
likewise do not support a higher rating.  When, as here, the 
veteran does not satisfy the requirements for a compensable 
rating for his disability, it must be rated at the 
noncompensable level.  

Although the veteran insists that he experiences most, if not 
all, of the symptoms required for a compensable rating, it 
must be kept in mind that, according to the definition 
provided by the applicable rating criteria, an 
"incapacitating episode" of sinusitis means one that requires 
bed rest and treatment by a physician, aside from the fact 
that the episodes must occur with sufficient frequency and 
duration to warrant a compensable rating.  There is no 
indication of such severity in the record on appeal.  Even if 
the Board were to assume, as he alleges, that he has 
occurrences of sinusitis that are "non-incapacitating," 
manifested by such symptoms as headaches, pain, and purulent 
discharge or crusting, there is no objective clinical 
indication that he experiences these symptoms with sufficient 
frequency to warrant a compensable rating.  Indeed, the 
examiner diagnosed a "[h]istory" of sinusitis, an indication 
that he does not experience it currently.  In this regard, 
the Board finds that the veteran's contentions are not 
supported by the record.  His claim of daily difficulties is 
not consistent with the medical findings of record.  Even the 
day of the VA examination, there was no objective indication 
from the examiner that the veteran experienced non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting.  By the veteran's own history 
he had alternating nasal congestion at night, but he denied 
purulent rhinorrhea.  There was no indication that he 
experienced headaches and pain.  

Since the current severity of the veteran's sinusitis is most 
commensurate with a 0 percent rating, this is the rating that 
must be assigned.  See 38 C.F.R. § 4.7.  Also, since the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

There is no indication that the schedular criteria are 
inadequate to evaluate the severity of the veteran's 
sinusitis, as there is no indication that it has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The claim is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.  Where a 
substantially complete application is filed, VA is required 
to notify the claimant of the evidence needed to substantiate 
the claim for benefits.  In this instance, the Board notified 
the veteran of the evidence needed to substantiate a claim 
for an increased rating for sinusitis, as well as which 
portion of the information and evidence would be provided by 
the veteran and which portion would be provided by VA, by a 
letter mailed in September 2002.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Therein, and also by the 
Secretary's motion for remand to the Court dated in March 
2001, the veteran was notified of the new obligations under 
VCAA and the implementing regulations.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Moreover, in a May 2002 letter, 
the veteran's representative stated that they had no new 
information to present.  While the most recent VA examination 
pre-dates this decision by four years, there is no indication 
that since the time of that examination, the severity of the 
veteran's disability has increased.  Taken together, the 
Board is persuaded that there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence.  Therefore, further development under the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


ORDER

The claim for an increased (compensable) rating for sinusitis 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

